DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-3, 7-8, 10-12, 15, 17-18, and 20-24, are allowed. 
2.  	The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the prior arts fail to disclose or reasonably teach an orthodontic device comprising, inter alia: a body portion having a channel extending therethrough, the channel being configured to slidably receive an archwire therein; a first gear coupled to the body portion, the first gear being movable between a first locked configuration in which the first gear is prevented from rotation, and a first released configuration in which the first gear engages the archwire received within the channel and is rotatable to move the device along the archwire in a first direction; a second gear coupled to the body portion, the second gear being movable between a second locked configuration in which the second gear is prevented from rotation, and a second released configuration in which the second gear engages the archwire received within the channel and is rotatable to move the device along the  archwire in a second direction opposite the first direction; and a first biasing element biasing the first gear towards the first released configuration, wherein the first gear is biased towards the first released configuration, and the second gear is biased towards the second released configuration and wherein the first biasing element is compressed when the first gear is in the first locked position such that release of the first biasing element imparts a first force to rotate the first gear in the first direction, in combination with the elements and their arrangements as set forth in the claims.

Regarding claim 12, the prior arts fail to disclose or reasonably teach an orthodontic device comprising, inter alia: a body portion having a channel extending therethrough, the channel being configured to slidably receive an archwire therein; a first gear coupled to the body portion, the first gear being movable between a first locked configuration in which the first gear 

Regarding claim 24, the prior arts fail to disclose or reasonably teach an orthodontic device comprising, inter alia: a body portion having a channel extending therethrough, the channel being configured to slidably receive an archwire therein; a first gear coupled to the body portion, the first gear being movable between a first locked configuration in which the first gear is prevented from rotation, and a first released configuration in which the first gear engages the archwire received within the channel and is rotatable to move the device along the archwire in a first direction; a second gear coupled to the body portion, the second gear being movable between a second locked configuration in which the second gear is prevented from rotation, and a second released configuration in which the second gear engages the archwire received within the channel and is rotatable to move the device along the archwire in a second direction opposite the first direction; a first biasing element biasing the first gear towards the first released configuration; and a second biasing element biasing the second gear towards the second released configuration, 5Attorney Docket No. 50124/06803 (TEIO1-04US) wherein the second biasing element is compressed when the second gear is in the second locked position such that release of the second biasing element imparts a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772